 LOCAL UNION NO. 519, ETC.215ondary employer affected by the Petitioner's activity, whether or notsuch activity is, in fact, violative of Section 8 (b) (4) of the Act.'Accordingly, the parties are therefore advised, under Section 102.103of the Board's Rules and Regulations, Series 8, as amended, that onthe allegations here present, the commerce operations of the primaryemployer and those of secondary employer Parke-Davis at CherryHill, New Jersey, the location affected by the Petitioner's secondaryconduct, are such that the Board would assert jurisdiction with respectto labor disputes cognizable under Section 8 or 10 of the Act .43SeeTerrxzzi Beverage Company,137 NLRB 495, and cases cited in footnote 5 therein.4In view of our determination herein, it has been unnecessary to consider the commercedata of the other neutral employers involved in the Petitioner's picketing activity.LocalUnion No. 519, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States andCanada, AFL-CIO, and its business agent,George T. FitzpatrickandCenter Plumbing and Heating Corp.andLocal 349, International Brotherhood of Electrical Work-ers,AFL-CIOand L &M Electric Company,Inc.Cases Nos.12-CC-260 and 12-CC-263.December 2, 1963DECISION AND ORDEROn August 2, 1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had engaged in certain unfair labor practices but recom-mending a dismissal of the complaints in their entirety, asset forth inthe attached Intermediate Report.Thereafter, the General Counselfiled exceptions to the Intermediate Report and a brief, and each ofthe Respondent Unions filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record, including the exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications.The Trial Examiner found, and we agree, that the Respondentsviolated Section 8(b) (4) (ii) (B) by picketing Golden DevelopmentCorporation and its selling agent, Intercity Realty Company, at the145 NLRB No. 21. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDbuilding which housed the model apartment and realty office, the ad-jacent customer parking lot, and the shack.But the Trial Examinernevertheless recommended dismissal of the complaints, on the groundsthat (1) the picketing was subsequently discontinued voluntarilyby one of the Respondents, (2) the general contractor removed theshack, (3) the project was probably completed, and (4) the probabilitywas remote that the picketing would be resumed.We do not agreethat the grounds advanced by the Trial Examiner warrant his recom-mendation.On the contrary, even though such grounds have alsobeen present in other cases, the Board has issued a remedial order soas to effectuate the preventive purposes of the Act.Accordingly, weshall issue an appropriate order in this case.ORDERUpon the entire record in this case, and pursuant to Section 10(e)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local Union No.519,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, and Local 349, International Brotherhood of ElectricalWorkers, AFL-CIO, and their officers, agents (including BusinessAgent George T. Fitzpatrick), representatives, successors, and as-signs, shall :1.Cease and desist from threatening, coercing, or restraining GoldenDevelopment Corporation, Intercity Realty Company, or any otherperson engaged in commerce or in an industry affecting commerce,where an object thereof is to force or require such person to ceasedoing business with Center Plumbing and Heating Corp. or L & MElectric Company, Inc.2. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their offices and meeting halls, copies of the attachednotice marked "Appendix." 1 Copies of said notice, to be furnished bythe Regional Director for the Twelfth Region, shall, after being dulysigned, be posted immediately upon receipt thereof, and be maintainedfor a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken to insure that the said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director signed copies of the notice fortransmittal to Golden Development Corporation and Intercity RealtyCompany.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order." LOCAL UNION NO. 510, ETC.217(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken tocomply herewith.APPENDIXNOTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten, coerce, or restrain Golden DevelopmentCorporation, Intercity Realty Company, or any other personengaged in commerce or in an industry affecting commerce, wherean object thereof is to force or require such person to cease doingbusiness with Center Plumbing and Heating Corp. or L & MElectric Company, Inc.LOCAL UNION No. 519, UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF TIIE PLUMBINGAND PIPE FITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL349,INTERNATIONALBROTHERHOODOF ELECTRICAL `YORKERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Anyone may communicate directly with the Board's Resident Office,Room 104, 1200 SW. First Street, Miami, Florida, Telephone No.FR 7-1114, if they have any question concerning this notice or com-pliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThe separate complaints issued in the captioned cases, which were by order of theRegional Director consolidated for hearing,'and which wereheard byTrial Exam-iner Joseph I,Nachman at Miami,Florida, onMay 7,8, and 9,2 involve allegations'In Case No. 12-CC-260 the charge was filed February 25, 1963, amended March 5,1963, and the complaint issued March 21, 1963. In Case No.12-CC-263, the charge wasfiled March 26, 1963,and the complaint issued April 4, 1963.The last-mentioned com-plaint provided for the consolidation of that case with Case No. 12-CC-260 for purposesof hearing.2All dates mentioned are in 1963. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatRespondent Local Union No. 519,United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the United States andCanada,AFL-CIO (herein called Plumbers or Local 519), Respondent George T.Fitzpatrick,and RespondentLocal 349,International Brotherhood of ElectricalWorkers,AFL-CIO (herein called Electricians or Local 349,and together withLocal 519 called the Unions),violated Section 8(b) (4) (i)and (ii) (B) of theNationalLaborRelations Act, as amended(herein called the Act).All partieswere afforded an opportunity to present evidence,to examine and cross-examine wit-nesses, and to argue orally on the record.Oral argument was waived.Counsel forPlumbers and Electricians each filed a brief, and these have been duly considered-I urged the General Counsel to submit a brief, pointing out that he was apparentlyadvancing complex and novel contentions,but no brief from the General Counselhas been received.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT31.THE ALLEGED UNFAIR LABOR PRACTICESA. Background4As general contractor, J & G Construction Company (herein called J & G), wasawarded a contract by Golden Development Corporation for the construction of a3-story 77-unit apartment building on NE. 6th Avenue in Miami, Florida, to beknown as Golden Towers .5The anticipated completion date of the building isJune 1. J & G employs carpenters and laborers. In addition, Golden DevelopmentCorporation awarded contracts to various subcontractors, particularly Center Plumb-ing and Heating Corp. (herein called the Center), for the plumbing work, and L & MElectric Company, Inc. (herein called L & M), for the electrical work.The em-ployees of Center and L & M are nonunion.The portion of the tract on which the apartments are being built fronts on NE.6th Avenue (whichrunsnorth and south) for a distance of 240 feet, and runsback between lines which are nearly parallel for 293 feet.The area so bounded willhereafter be referred to as the construction area.North of the construction area isthe remainder of the tract owned by the Goldings, which fronts an additional 850feet on NE. 6th Avenue. Neither the north nor south side of the property abuts on astreet, the adjoining property on both sides being privately owned.The portion ofthe tract north of the construction area is undeveloped except for the model apart-ment and realty office at the northeast corner of the property, and for a part of theperiod involved there was a small construction shack behind the model apartment.The model apartment and realty office fronts 400 feet on NE 6th Avenue and justto the south thereof an additional frontage of 40 feet, for a depth of about 100 feet, isused as a parking lot by prospective apartment purchasers.6Early in February 1963, before work on the apartments commenced, Jack Golding,president of J & G, was visited by a delegation from the Building Trades Council,7including Fitzpatrick, business manager of Respondent Plumbers, and Apte, businessmanager of Respondent Electricians.The purpose of the visit was to ascertain if8No issue of commerce or labor organization is presentedThe facts necessary to estab-lish both elements are alleged in the complaints and these allegations were admitted byanswer or by stipulations entered into at the 'hearing. I so find*The essential facts are not in dispute ; the parties differing as to their legal effect.Evidentiary conflicts if considered material are referred to and resolved ; otherwise thefindings hereafter made are based on testimony which is not in dispute5While such an issue Is not involved, it is apparent that J & G and Golden DevelopmentCorporation are commonly owned ; Jack Golding being president of both companies. JackGolding and his wife own the land on which the apartment building is being constructedand have leased that part of a larger tract to Golden Development Corporation for 99,yearsThe selling agent for the apartments is Intercity Realty Company of whichMrs. Golding Is president; Jack Golding having no interest in that corporation.A build-ing, housing a model apartment and sales office for Intercity Realty, was constructed atthe northeast corner of the larger tractMrs. Golding was the only person working in theoffice of Intercity Realty, although Golding assisted there from time to time when hecould spare the time.6 The model apartment had been erected In November 19627 The evidence is in conflict as to what representatives from the various craft unionswere present. I deem it unnecessary to resolve the conflict, because of my finding, here-after set forth, that no unlawful statements were then made. LOCAL UNION NO. 519, ETC.219subcontracts had been let to employers who were under contract with building tradesunion, and if not to persuade Golding to award contracts to such employers .8Golding agreed to consider bids from union contractors, but expressed the intentionto award the contracts to the lowest satisfactory bidder.9 In any event Goldingawarded the contract for plumbing to Center, and the contract for electrical work toL & M, both nonunion contractors.10B. Picketing by PlumbersWork on the project began February 14 or 15. Center, the first subcontractor onthe job, began work on February 18.Respondent Plumbers began picketing theproject the morning of February 19, and with exceptions not here material, picketedeach workday thereafter with signs reading:THIS IS TO ADVISETHE PUBLIC THATPLUMBERSLOCAL UNION 519 AFL-CIOHas a grievance againstCENTER PLUMBING CO.The facts: They employ plumbersat sub-standard conditions whichlets them take jobs away from usThey lower working standardsThis is not intended to cause anyemployees to strike their employeror refuse to deliver any goods 11The pickets patrolled north and south along NE. 6th Avenue from the southern-most boundary of the Golding property, up to and past the model apartment andrealty office.In back of the building housing the model apartment and realty officewas what is referred to in the record as the old construction shack.This was usedby Golding as an office; it housed, in addition to the usual desk, chairs, and papers,an extension from the telephone in the realty office.The record is clear that noconstruction work of any kind wenton inthemodel apartment, realty office, orin the old construction shack, although employees of both Center and L & M wentinto the construction shack from time to time, but the reason for their going thereis not disclosed by the record.8Golding testified that one of the business agents calling on him at this time was fromthe Plasterers Union, whose name "he thought" was "Smitty" , that the latterasked whowould do the plastering, and that he (Golding) replied that it might be Philips; andthat "Smitty" replied, when "Philips does a job we just put a picket on it " The GeneralCounsel apparently contends that this was a threat to picket the entire job, made toGolding, an officer of a secondary employerBoth Fitzpatrick and Apte denied that anyrepresentative from the Plasterers Union was present on this occasion, and also deniedthat any remark of the nature referred to was made by anyone present at the time.Golding's testimony on this point is confusing and unconvincingI therefore find thatthe General Counsel has not established by a preponderance of the credible evidence thata statement such as that set forth above was in fact made by any of the business agentspresent at the meeting referred to.9Both Fitzpatrick and Apte promised to have union contractors submit bids, but Goldingnever received suchisOn or about February 18, agents from the building tradesunions, including Fitz-patrick and Apte, met with Golding againAccording to Golding, on this occasion Aptecommented that nonunion plumbing and electrical contractors were being used and added,"You'd better lock your doors tonight because we are going to give you trouble."Fitz-patrick and Apte denied that such a statement was made by anyone present at this meet-ing.As Fitzpatrick and Apte corroborate each other, I credit them over the uncorrobo-rated testimony of GoldingiiOn the picket signs the part set forth above in capital lettersappearedin large type ;the remainder beingin smallercapital letters.Such signs were carried atall timesPlumbersengaged inpicketing, except that for the first few days the words "CenterPlumbing Co," which wereprinted on a separatestrip that was attachedto the sign,was througherror, attachedin such a way as to cover the words "Ilasa grievanceagainst."Whenthis error was discoveredthe strip wasmoved down and the last-quotedwords becamevisible. 220DECISIONSOF NATIONALLABOR REL,TIONS BOARDOn the afternoon of February 19, carpenters employed by J & G erected a boardfence along NE. 6th Avenue, inside the property line in front of the construction area.This was done at the request of Center.The fence consisted of posts driven intothe ground 8 to 10 feet apart, and two 8-inch boards nailed to the posts at distances of16 inches and 3 feet above the ground.At a point about 20 feet north of thesouthern boundary of the construction area, an opening about 12 feet wide was leftin the fence (hereafter called Plumbers' gate), and to one of the posts Center attacheda hand printed sign reading:THIS GATEFOR USE ONLY BYCENTER PLJJMBINGAND HEATING CORP.MEN AND TRUCKSAt the same time Golding created an entrance to the construction area from NE.6th Avenue beginning at the northern boundry of the construction area, and extend-ing northward for about 30 feet.This also was merely an opening between twoposts.Itwill hereafter be referred to as the secondary gate.No sign of anykind was ever put up at the secondary gate, but Golding testified credibly that hetold all contractors except Center and L & M, that the secondary gate had to beused by their employees and suppliers in entering or leaving the construction area,and that so far as he knew such instructions were complied with.With the erectionof the above-mentioned sign at the Plumbers' gate the employees of Center weretold that they must enter and leave the construction area, and receive supplies for thejob, only through the Plumbers' gate.12Massey also told Respondent Fitzpatrick,business agent of Respondent Plumbers, that as he claimed to be picketing Center,the picketing by his union should be confined to the gate set apart for Center.Fitzpatrick's only reply was "If you say so."The pickets, however, continued topatrol along NE. 6th Avenue, from the southern boundary of the construction areaup to and including the model apartment, until about March 15, when RespondentPlumbers directed its pickets to patrol northward only to and including the secondarygate.The patrolling of the last-mentioned area continued until about March 22,at which time the United States District Court for the Southern District of Florida,in a Section 10(1) proceeding, ordered that the picketing be confined to an area nogreater than 25 feet from the midpoint of the gate set apart for Center.This orderhas been complied with.13C. Picketing by ElectricansL & M, the electrical contractor, began work at the project on February 22. Itsemployees did not work at the project every day, but only from time to time as theservices of electricians was required.14Respondent Electricians picketed the jobon March 4, resumed picketing on March 22, and with exceptions not here material,its picketing has continued since that date.The signs carried by its pickets have atall times read:PUBLIC NOTICEL & MELECTRICMAINTAINS WAGES &WORKING CONDITIONSBELOWTHOSE PREVAILINGIN THIS AREAI.B.E.W.L.U. 349AFL-CIOOn March 5,a gate was established for the use of L & M(hereafter called theelectricians gate),by removing the boards from the fence between two posts at apost about 50 feet north of the southern boundary of the construction area, with'"Massey and his foreman both testified that to the best of their knowledge these in-structions were at all times fully complied with.Evidence offered by Respondents, here-after discussed, makes it clear that Center's activities at this project were not confined tothe Plumbers' gate.isThe employees of Center report to the job each day directly from their homes, andreturn directly to their homes at the end of the workday.14Prior to picketing by Electricians, as hereafter detailed, employees of L & M wereinstructed to and did enter the construction area through the secondary gate. LOCAL UNION NO. 519, ETC.221the opening in the fence extending northward about 12 feet.To one of the postswas attacheda sign reading:THIS GATE TO BEUSED BY TRUCKSAND MEN OFL & M ELECTRICAL COMPANYMu 8-2804Immediately after this sign was erected the employees of L & M were instructedthat they must enter and leave the construction area only through the electricians'gate.L & M President Vova, and his foreman on this job, Landsdon, both testifiedthat they never learned of any violation of these instructions.When the picketingby Respondent Electricians began, the area of its patrol was limited to NE. 6th Avenueimmediately in front of the construction area, but this was subsequently extended toinclude the model apartment and realty office at the northeast corner of the property.15Such picketing continued until April 8, when in a 10(1) proceeding institutedagainstthe Electricians, they were enjoined from picketing the project at any point other thanat the Electricians' gate, or within 25 feet thereof.After April 8, the picketing was soconfined.isD. Evidence as to the actual operation of the gatesRespondents introduced considerable evidence relating to the manner in whichthe employees of the various subcontractors on the job, and those making deliveriesto it, conducted themselves with respect to the aforementioned gates.This evidencemay be summarized as follows: 171.Virtually the first work to be performed at the project by a subcontractor wasthe installation of a sewage lift station and a sewerline.This was installed acrossthe front of the construction area and extended almost if not the entire frontageof 240 feet.The excavation for this work, and the filling in after the pipes wereinstalled,was performed by Dangel Construction Co., but the actual laying andconnecting the pipes was performed by Center.The fence erected by J & G on;February 19, as above set forth, was on the line where the lift station and sewagepipes were to be installed, and hence interfered with the digging of the trench.Tofacilitate the entry and movement of equipment as the digging progressed, the fencewas moved to a line closer to the street or east of its former location, so that thesewerline was thereafter behind the fence.Because even in this new location thefence interfered with the work on the sewerline,sections thereof were taken down eachmorning and replaced at the end of the workday. The posts to which the Plumber'sand Electrician's signs were attached, remained in place.The pipe for the sewerlinewas delivered to the site by the supplier and put into the street in front of the con-struction area in two piles; one pile close to the southern boundary of the con-struction area, and the other south of but not too far from the secondary gate.Whenemplyees of Center began to install the pipe in the open trench, they took the pipefrom the southernmost pile as needed, carried it through the Center gate, and startingat the southern end, placed the pipe in the trench, made the necessary corrections, andworked northward to a point about midway of the approximate 240-feet length ofthe sewerline.To lay the remainder of the sewerline, Center's employees took pipefrom the northernmost pile, proceeded northward to the area of the secondary gate,entered through that gate, and proceeded southward in the trench to connect up withthe pipe previously installed.2.On April 2, a truck from Bond Plumbing Supply made a delivery of soil pipeand fittings to the job.The truck entered the project through the secondary gate, went15Although the record is not entirely clear, this change apparently occurred when theElectricians resumed their picketing on March 221°L & M has a place of business in the Miami area, but Respondent Electricians did notpicket thereThe employees of L & M do not report to this location ; they report directlyto the jobsite each day, and return directly to their homes at the end of the workday.17The following summary will refer only to conduct which I regard as material to theissuesIn addition, Respondents offered photographs and oral testimony tending to showthat employees of secondary employers entered the construction area through the L & 141or Center gate, or moved equipment into that area through such gates, or delivered sup-plies across the fenceI regard this evidence as irrelevant and immaterial. It wasadmitted only to permit Respondents to make a record to support a legal argument theywished to advance, but which they expressly abandoned in their briefsIf secondaryemployers chose to use one of the primary gates to gain access to the project for theiremployees, equipment, or supplies, they only subjected themselves to Respondents' picket-ing at the respective primary gates; conduct conceded by all to be permissible picketing. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehind the building where it was unloaded, and left the project through the samegate.18Lloyd Mixon, who picketed the project for Respondent Plumbers, took aphotograph (which is in evidence), of the Bond truck as it entered the secondarygate, and there is no testimony contradicting this visual evidence.Mixon also testifiedthat he observed at least two other incidents when plumbing supplies were deliveredto the project through the secondary gate and that this occurred either beforeMarch 25, when he began taking pictures, or that he was too far away at the timeto take one. I credit Mixon's testimony in that regard.193.On April 2, two plumbers employed by Center carried a bathtub from a pointalong NE. 6th Avenue about 50 feet north of the Plumbers' gate, into the buildingunder construction.The tub had been delivered to the job by the employees of aplumbing supply firm, and had been unloaded and placed in the street by them. Thephotograph depicting this scene indicates that this occurred when the trench for thesewerline was open, and that a plank was placed across the trench for the mento walk on.No fence appears in this photograph.The evidence is uncontradictedhowever, that in taking the tub from the street into the building, the employeesdid not go through or near the area of the Centergate.204.Numerous photographs in evidence depict persons identified as employees ofCenter entering the construction area through the L & M gate, and employees ofL & M entering the construction area through the Center gate.There are alsophotographs depicting employees of Center and L & M entering the construction atpoints other than through the gate to which they were, respectively, restricted.Mixon testified credibly that it was a common occurrence and he frequently observedemployees generally, including those of Center and L & M, enter or leave the con-struction area simply by stepping over the fence at whatever point they happenedto be at the time. I so find 21E. Facts relating to the picketing of the model apartment and the oldconstruction shackAs heretofore stated, in the initial stages of the picketing by the respective unions,their pickets patrolled past the model apartment and realty office.The reason givenfor doing so was that they observed employees of Center and L & M going into theconstruction shack.22The evidence is uncontradicted that the building housing theISMassey admitted that he ordered this material from Bond Plumbing Supply and thatitwas received at the job.He was not present when the delivery was madeThe GeneralCounsel offered no evidence to explain the use of the secondary gate for a delivery to aprimary employer.19 The only testimony that might be regarded as in conflict with this evidence by Mixon,isthe testimony of Golding who, while admitting that there were some instances ofattempts to deliver to Center through the secondary gate, testified that such deliverieswere turned back and the trucks were required to enter the project through the primarygateGolding admitted, however, that he was not at the project at all times, and evenwhen he was, he spent considerable time in his office where he v ould be unable to see suchevents.In view of the fact there was no sign indicating the alleged restricted characterof the secondary gate, it is small wonder that suppliers undei took to deliver to theprimary employer through that gateFor these reasons I credit Mixon's testimony con-cerning the three incidents of deliveries of plumbing supplies through the secondary gate20The findings in this paragraph are based on the credited, and for the most pact, un-contradicted testimony of Mixon.The only testimony that might be regarded as in con-diet with Mixon's testimony was that of Massey who testified that from the photographhe could not recognize the men carrying the tub as his employeesMassey admitted,however, that on a construction project the only employees who would likely carry abathtub would be those of the plumbing contractor.Mixon identified the men carryingthe bathtub as men he had observed coming to the job in a truck bearing Center's name,and who did work on the job normally performed on a construction project by plumbers.To the extent that Mixon's testimony may be regarded as in conflict with that given byMassey, I credit Mixon because his evidence is the more plausible and consistent withnormal practice on such a jobitThe testimony of Massey, Vova, and their respective foremen, that they never learnedof any violation of their instructions restricting their respective employees to the gatesassigned to Center and L & M, respectively, is of a negative nature. On the other hand,Mixon's testimony was direct.As I have stated, Mixon impressed me as a reliable witnessTo the extent that his testimony on this point may be regarded as in conflict with thatofMassey, Vova, and their respective foremen, I credit Mixon.22Over a weekend in the early part of April, the construction shack was moved frombehind the model apartment to a point within the construction area. LOCAL UNIONNO. 519,ETC.223model apartment and realty office was completed during the fall of 1962,and thatno construction work of any kind was carried on in that building during the periodrelevant here.Although some employees of Center and of L & M did from timeto time go into the construction shack while it was located behind the model apart-ment, it is undisputed that neither of those employers stored materials or suppliesin the construction shack, or transacted there any form of business connected withtheir work 23 I so find.F. Contentions of the parties and conclusionary findingsThe General Counsel having waived oral argument and refrained from submittinga brief, his theories with respect to the case are somewhat obscure.As I understandhis contentions,the General Counsel urges that this case is controlled by the SupremeCourt's decision in GE; 24 that a separate gate having been established for Centerand L &M, the primary employers,and they and their employees and persons doingbusiness with them, having been confined to those gates,picketing by either Re-spondent at any point other than at the gate set apart for the employer with whomthey had their respective disputes, is proscribed by Section 8(b) (4) (i) and (ii) (B)of the Act.Thus, under the General Counsel theory picketing by RespondentPlumbers at the L & M gate, and picketing by Respondent Electricians at the Centergate, was just as unlawful as their picketing at the secondary gate.Respondents'contentions are twofold.They argue that(1) the reserve gatedoctrine can have no application at a situs where only construction is carried onbecause the work performed by secondary subcontractor is, by the very nature of thework, "necessary to the normal operation" of the primary employer(GE, supra,at682); and(2) assuming the applicability of that doctrine to a construction site, underthe facts of this case there was no gate to which the primary employees and thosedoing business with the primary employer, were,in fact,restricted.As intriguing asRespondents'first argument may be, I find it unnecessary to consider it, because onthe facts found in section I, D, above, I find and conclude that there was noseparate gate in fact.The fence, instead of being a barricade to prevent entranceof employees to the project at places they were prohibited from entering it, was inreality a sieve through which they passed at will.There was not only an absenceof a sign prohibiting the use of the secondary gate by primary employees, or bythosemaking deliveries to a primary employer, but on at least three occasionsdeliveries were in fact made to Center through the secondary gate, and employees ofCenter used that gate entrance at least on the occasion when they put the sewer pipein the northern end of the trench dug for that purpose. Such use of the fence andsecondary gate, I find and conclude, entitled Respondents to picket the entire front-age of NE. 6th Avenue adjacent to the constructionareaup to and including whatwas designated as the secondary gate, in order to appeal to the employees of Centerand L & M notto perform services for their employer,and to the employees ofsuppliers not to make deliveries to the struck employers, provided that such picketingwas conducted in conformity with the criteria established by the Board inSailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547, for com-mon situs picketing.The facts set forth above demonstrate that Respondents conformed with theMoore Dry Dockcriteria in their picketing of the construction site, including thesecondary gate.The evidence shows that (1) such picketing was conducted onlywhen Center and/or L & M were engaged in performing work at the project; (2)the performance of such work was a part of the normal business of Center andL & M, respectively; (3) Respondents picketed as close to situs of such work as waspossible; and(4) Respondents'picket signs at all times clearly disclosed the em-ployer with whom they, severally, were in dispute.There is no evidence thatRespondents orally appealed to employees of secondary employers, or engaged inany other conduct that might be regarded as indicative of an intent to extend theappeal of the picket lines beyond the primary employers. In fact, what littleevidence there is on that subject would indicate the contrary.25Accordingly, I find23The record does not show for what purpose employees of L & M and Center went intothis shackRespondents'witnesses Mixon and Apte, who observed this conduct,admittedthe employees took nothing into or out of the shack24 Local 761,InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO(General Electrso Company) v N.L R B ,366 U S. 672ssThere is no contradiction of the testimony of Apte, Electricians'business manager,that he told employees of Florida Power Co., and of the elevatorconstructor,that thepicket line was not directed at them,and that when employees of Florida Power expressed 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conclude that by picketing the 240-foot frontage of the construction area in-cluding the so-called secondary gate, Respondents did not violate Section 8(b) (4) (i)and (ii) (B) of the Act.There remains for consideration the legality of Respondents' picketing of thebuilding housing the model apartment and realty office, and the customer parking lotadjacent thereto.The evidence shows that neither Center nor L & M made any useof the storage shack located at the rear of the aforementionedarea,nor did anyemployees of either primary employer perform any service at this part of the prem-ises.Thus, Respondents' picketing of that area did not satisfyMoore Dry Dockrequirements that the situs of the dispute be located on the picketed area, and thatthe picketing be located as close as possible to that situs.The fact that employeesof Center and L & M from time to time went into the old construction shack doesnot bring the situs of the dispute to that area in the absence of some evidence thatthiswas done in furtherance of their employer's businessNo such evidenceappears in this record.Accordingly, I find and conclude that Respondents' picketingof the area last referred to was not permissible common situs picketing, and hencewas violative of the Act.However, as Intercity Realty, the only person engaged atthe realty office and model apartment, had no employees at this location,26 suchpicketing did not induce employees within the meaning of (i), but did restrain andcoerce Intercity and Golden Development Corporation within the meaning of (ii),of Section 8(b) (4) (B) of the Act.27II.CONCLUSIONS OF LAW1.Center, L & M, Golden Development Corporation, and Intercity Realty areengaged in commerce or in an industry affecting commerce within the meaning ofSections 2(6) and (7) and (8) (b) (4) of the Act.2.Respondents are labor organizations within the meaning of Section 2(5) ofthe Act.3.By picketing the construction area, including the so-called secondarygate, asset forth in section I, above, Respondents did not engage in conduct violative ofthe Act.4.By picketing the model apartment and realty office, and the parking area adja-cent thereto, as set forth in section I, above, Respondents violated Section8(b) (4) (ii) (B) of the Act. Because it appears that picketing of the last-mentionedarea was voluntarily discontinued by Plumbers; the old construction shack has beenremoved, the anticipated June 1 completion date of the project has passed and theproject has probably been completed; and the probability of a resumption of thepicketing referred to in this paragraph being remote; it would not effectuate thepolicies of the Act to issue a remedial order on this aspect of the case.Accordingly,I shall recommend that both complaints issued herein be dismissed in their entirety.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pursu-ant to Section 10(c) of the Act, it is recommended that the complaints herein be dis-missed intheir entirety.reluctance at crossing the picket lines, he and Fitzpatrick, Plumbers'business manager,both removed their pickets for it day so that those employees could go upon the jobsiteand perform their duties26The only person working there was Mrs Golding, who is president of IntercityRealty.Prospective purchasersof apartments also came thereto view the model apart-ment and todiscussa possible purchase of an apartment21 Respondents' contention that no violation based on this facet of the case may properlybe found because the General Counsel failed to prove that Intercity Realty is within thecoverage of the Act, Is without merit Intercity, whose sole function was to sell the apart-mentsbeing constructed at the project, was as much a part of the construction industryas the contractors engaged in actual constructionThis is all that is requiredSeeSheetMetalWorkersInternationalAssociation,Local Union No 299, AFL-CIO, etc(S.M. Eisner,et al, d/b/a S M Eisner it Sons),131 NLRB 1196;Local 20, SheetMetal WorkersInternational Association,AFL-CIO (Bergen Drug Company, Inc ),132NLRB73 ; Plumbers Union of Nassau County, Local 457, UnitedAssociationof Journey-men, etc.(Jerry Bady,d/b/a Bomat Plumbing and Heating),131 NLRB 1243,UnitedAssociationof Journeymen and Apprentices of the Plumbing and Pipefitting Industry,etc,Local575, AFL-CIO (Boulder Master Plumbers Association),132 NLRB 1355.